Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150189023 to Kubota in view of US Patent Application Publication Pub. No. US 20180035480 to Mihira.
       Regarding claim 15, Kubota discloses an information processing apparatus capable of communicating with an external apparatus using a first network interface (paragraph 12; MFP 51 (information processing apparatus) communicates with device 100 (external device) using Bluetooth I/F 40 (first network interface) using network 156), which connects to a first external network (paragraph 12, 26; network 156 (first external network)), and a second network interface, which connects to a second external network different from the first external network (paragraph 12, 26; wireless LAN IF 34 (second network interface) of MFP 51 connects to network 154 (second external network) different from first external network 156) and to which a second IP address is assigned, wherein the second IP address is to be used when communicating with an external apparatus via the second external network (paragraph 80, 84, 95; when using external infrastructure network 154 (second external network), the IP address of the infrastructure wireless mode (second IP address) is provided in the first network identification information which is used for infrastructure communication of network 154), the information processing apparatus comprising:

        at least one memory that stores a set of instructions; (paragraph 24-25; storage 33 stores program) and
        at least one processor that executes the instructions to cause the information processing apparatus to perform operations comprising (paragraph 24-25; CPU 32):
       setting one of a setting for notifying of communication information of the first network interface by using the short range wireless communication or a setting for notifying of communication information of the second network interface by using the short range wireless communication, as an operation setting of the information processing apparatus (paragraph 28, 30, 42-45, 46, 50; user can provide connection settings; connection setting (operation setting) can be set to enable the wireless LAN I/F 34 (second network I/F) for infrastructure or the Bluetooth I/F 40 (first network interface); when wireless LAN I/F is enabled for infrastructure, sending information (communication information) is stored in the NFC memory 37 (short range) for notifying the external device and if Bluetooth I/F is enabled sending information for Bluetooth is stored in NFC memory 37 for notifying external device).
However Kubota does not disclose a first external network and to which a first IP address is assigned wherein the first IP address is to be used when communicating with an external apparatus via the first external network;
       displaying a setting screen regarding an operation setting about a network interface of information processing apparatus, the setting screen being configured to receive a user’s operation to change the operation setting;

       based on the set operation setting, setting one of the first IP address assigned to the first network interface or the second IP address assigned to the second network interface as connection information to be notified to an external apparatus.
      Mihira discloses a first external network and to which a first IP address is assigned wherein the first IP address is to be used when communicating with an external apparatus via the first external network (paragraph 23-25, 36, 41, 78, 79, 89-90; printing device includes wired network IF 421 connected to wired network 112 (first external network) and wireless network IF 419 connected to wireless network 113 (second external network); IP addresses assigned to wired network 112 (first IP address) and IP address assigned to wireless network 113 (second IP address) for use in communication with mobile terminal 100 (external apparatus));
       displaying a setting screen regarding an operation setting about a network interface of information processing apparatus, the setting screen being configured to receive a user’s operation to change the operation setting (paragraph 41, 58-59, 64-65, 67-68; Fig. 8B shows screen on display for setting changing the operation setting from wired mode 1001 to the wireless mode using button 1002 and starting the wireless mode using button 1006 related to the wireless network I/F 419);
       in accordance with the reception of the user’s operation via the setting screen to change the operation setting, setting one of a setting for notifying of communication information (paragraph 67, 78-79, 90; when user changes setting to wireless direct by 
       based on the set operation setting, setting one of the first IP address assigned to the first network interface or the second IP address assigned to the second network interface as connection information to be notified to an external apparatus (paragraph 41, 61-62, 67, 78-79, 89-90; when wireless mode is ineffective as the setting, the wired connection information including wired IP address of wired network I/F 421 is set for notifying and when wireless mode is effective as the setting and the user starts the wireless mode, the wireless connection information including wireless IP address wireless network I/F 419 is set for notifying).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kubota as taught by Mihira to provide display screen for selecting the type of network interface for communication.
        The motivation to combine the references is to provide setting of wireless direct mode such that when communication fails the system provides guidance for enabling the wireless direct mode and instructions to start the wireless direct mode when user provides selection of connection mode on the screen and the mobile device is automatically provided the connection information for the wireless direct via NFC (paragraph 65-70).


Kubota discloses the second network interface connects to an external access point via the wireless communicator and performs wireless communication with the external apparatus via the external access point (paragraph 12, 26, 32, 95; wireless LAN IF 34 (second network IF) performs wireless using external access point 501 to communicate with external device 100).


       Regarding claim 21, Mihira discloses the information processing apparatus according to claim 16 wherein the operations further comprising:
displaying, on the setting screen, display items for selecting one IP address of one network interface to be set, as communication information to be notified via the at least one short range wireless network interface (see Fig. 8a; wherein IP address is displayed with message “MAKE CONNECTION TO LEFT ADDRESS” for selecting this IP address for wired LAN mode (network interface) which is notified via proximity communication (short range); paragraph 26, 58, 79).



       Regarding claim 22, Mihira discloses the information processing apparatus according to claim 16 wherein even in a case where the information processing apparatus displays another screen different from the setting screen, one of the first IP address or the second IP address is set as the connection information to be notified to an external apparatus, based on an operation setting set in advance (paragraph 57, 61-62, 68, 79,  81; Fig 8B shows different screen displayed for starting direct wireless by pressing start button; in dmode=0 (wired mode), even if user tries to starts wireless direct, the connection remains in the wired mode and the IP address of the wired network will be notified to the terminal 100; dmode=0 is set based on user selecting ineffective 1102 for the wireless direct in Fig. 10 in advance).




Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150189023 to Kubota in view of US Patent Application Publication Pub. No. US 20180035480 to Mihira further in view of US Patent Application Publication Pub. No. US 20170039012 to Minegishi.

       Regarding claim 17, Kubota in view of Mihira does not disclose the information processing apparatus according to claim 15, wherein the at least one short range 
       Minegishi discloses wherein the at least one short range wireless network interface includes a Bluetooth low energy (Bluetooth LE) communication interface (paragraph 30; BLE near field interface is used for receiving connecting information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kubota in view of Mihira  as taught by Minegishi to provide different type of near field communication interface for sending connection information.
        The motivation to combine the references is to provide multiple options of presenting the connecting data to the user such as the use of encoded QR data, NFC memory or IC chip or Bluetooth I/F (paragraph 30, 127-129).




       Regarding claim 18, Kubota discloses the information processing apparatus according to claim 17, wherein the at least one short range wireless network interface further includes a NFC interface (paragraph 27, 97; NFC interface of MFP 51), wherein the NFC interface notify the external apparatus of the set connection information (paragraph 50; NFC I/F sends the sending information via connection 153) and Minegishi discloses the Bluetooth LE communication interface notify the external 

       Regarding claim 19, Minegishi discloses the information processing apparatus according to claim 15, wherein the information processing apparatus displays a QR code including the set connection information (paragraph 80, 85, 90; connection information which includes IP address is set in the NFC chip and is converted to QR code and displayed on the operating unit 307 of the MFP).



Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
        With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20180035480 to Mihira discloses an information processing 
      at least one short range wireless communication interface (paragraph 1; communication unit 418 (NFC) short range); 
      a first network interface (paragraph 41; wired LAN 421);
      a second network interface (paragraph 41; wireless interface 419);
     at least one memory that stores a set of instructions (paragraph 38-39; memory 416); and
     at least one processor that executes the instructions to cause the information processing apparatus to perform operations comprising (paragraph 38-39; CPU executes program):
       setting as an operation setting of the information processing apparatus, based on a user’s operation performed via a setting screen displayed on a display device, whether information on the first network interface is to be notified by using the short range communication or information on the second network interface is to be notified by using the short range communication (paragraph 58, 65-67, 68; user can set on display of printing device whether to use wired LAN or wireless LAN network; in step s811 the setting of wired LAN information is set in the NFC and in s821 the setting of wireless LAN information is set in the NFC);
       determining whether or not a direct wireless communication function has already started up in the information processing apparatus, wherein the direct wireless 
        if it is determined that the direct wireless communication function has not started up in the information processing apparatus, setting an IP address assigned to the first network interface as information to be notified to outside by the at least one short range wireless communication interface based on the set operation setting (paragraph 51, 65-66; when direct wireless is not started CPU writes information about wired LAN (First network) connection to the NFC including IP address of the first network); and
        if it is determined that the direct wireless communication function has already started up in the information processing apparatus, setting, connection information which includes information for establishing the communication path through which the IP communication is performed as the information to be notified to outside by the at least one short range wireless communication interface (paragraph 65-67; if direct wireless is started in step s821 CPU writes direct wireless (second network) information in the NFC).


However in the system of Mihira, it does not disclose the information processing apparatus comprising a first network interface, a second network interface, and the direct wireless communication interface as separate interfaces. 




       With regards to independent claim 7, see above Statement on Reasons for Allowance for claim 1 since claim 7 discloses limitations similar to claim 1. 

       With regards to independent claim 8, see above Statement on Reasons for Allowance for claim 1 since claim 8 discloses limitations similar to claim 1. 

         In addition to the teachings of the claims 1, 7-8 as a whole, the closest prior art of record failed to teach or suggest, 
          “in a case where the operation setting is set so as to use the first network interface and the second network interface, and it is determined that the direct wireless communication function has not started up in the information processing apparatus, setting an IP address assigned to one of the first network interface and the second network interface as information to be notified to outside by the at least one short range wireless communication interface based on the set operation setting; and
       in a case where the operation setting is set so as to use the first network interface and the second network interface, and it is determined that the direct wireless communication function has already started up in the information processing apparatus, setting, connection information which includes information for establishing the communication path through which the IP communication is performed and which includes neither the IP address assigned to the first network interface nor the IP address assigned to the second network interface, as the information to be notified to outside by the at least one short range wireless communication interface”

            Therefore, claims 2-6, 9-14 are allowable for depending on claim 1.







Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130250355 to Takamiya discloses communication of IP address (see Abstract).
US 20150195161 to Tanji discloses prevention of error in communication (see Abstract).
US 20150189025 to Banno discloses search processing and display (see Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/10/2021